Case 20-11785-CSS Doc 228 Filed 07/28/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE: he
BROOKS BROTHERS GROUP, INC.
Chapter: 11
DEBTOR Case No. 20-11785-CSS

REQUEST FOR NOTICE

ee _...Pursuant to Bankruptcy Rules.2002 (g) and_G), Wells Farge Vendor-Financial Serviees;—-—_-—----_ --—--
LLC fka GE Capital Information Technology Solutions c/o A Ricoh USA Program f/d/b/a IKON
Financial Services hereby requests that Wells Fargo Vendor Financial Services, LLC be added to
the official mailing matrix and service lists in this case. Wells Fargo Vendor Financial Services,
LLC fka GE Capital Information Technology Solutions c/o A Ricoh USA Program f/d/b/a IKON
Financial Services further requests that copies of all pleadings, motions, notices, and other
papers, filed and or served, in this case or any proceeding therein, be served upon the
undersigned at the following address:

Bankruptcy Administration
Wells Fargo Vendor Financial Services, LLC fka GE Capital Information Technology Solutions
c/o A Ricoh USA Program f/d/b/a IKON Financial Services
P. O. Box 13708
Macon, GA 31208-3708

Please take further notice, that the foregoing request includes, without limitation, all
orders, notices, applications, replies, answers, schedules of assets and liabilities, statements of
affairs, operating reports, plans of reorganization, disclosure statement, whether formal or
informal, whether written or oral and whether transmitted or conveyed by mail, hand delivery,
telephone, telegraph, telex, telecopier, or otherwise.

By: Cnc ots * CLseidog

Christine R. Etheridge

Bankruptcy Administration

Wells Fargo Vendor Financial Services,
LLC fka GE Capital Information
Technology Solutions c/o A Ricoh USA
Program f/d/b/a IKON Financial
Services

1738 Bass Road

Macon, GA 31210

P. O. Box 13708

Macon, GA 31208-3708

(800) 480-65 13

Dated: July 15, 2020
